Citation Nr: 0029935	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine with X-ray evidence of 
thoracic spine involvement and a history of low back injury, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1971.

This appeal arises from a rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied an increased evaluation for 
degenerative joint disease of the lumbar spine with X-ray 
evidence of thoracic spine involvement and a history of low 
back injury, and denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected degenerative joint 
disease of the lumbar spine with X-ray evidence of thoracic 
spine involvement and a history of low back injury is 
currently manifested by severe limitation of lumbar spine 
motion without evidence of ankylosis of the lumbar spine or 
the entire spine, without evidence of fracture or dislocation 
of the vertebrae, and without evidence of sciatic neuropathy 
or neurological findings productive of a pronounced level of 
intervertebral disc syndrome.


3.  Service connection is in effect for degenerative joint 
disease of the lumbar spine with X-ray evidence of thoracic 
spine involvement and history of low back injury, confirmed 
and continued by this decision as 40 percent disabling.  The 
veteran has no other service-connected disability.

4.  The veteran worked in the restaurant industry for 
approximately 25-30 years following his discharge from active 
service, and was self-employed from approximately 1978 to 
1990.

5.  The veteran has a 6th or 7th grade education, and no other 
specialized training.

6.  The veteran's service-connected disability alone does not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
degenerative joint disease of the lumbar spine with X-ray 
evidence of thoracic spine involvement and a history of low 
back injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.48, 4.71a, Diagnostic Code 5010-5292 (2000).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Lower Back Disability

The Board notes that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  
While the notice of favorable decision, dated in February 
1996, and the decision itself, dated in December 1995, are of 
record, the RO has not obtained from SSA the medical evidence 
SSA used in determining whether or not the veteran was 
entitled to disability benefits.  However, a listing of this 
evidence is of record and shows that the most recent evidence 
considered was dated in 1995.

Regulations require review of the recorded history of a 
disability.  However, they do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because SSA 
records would not be likely to give a more current picture of 
the veteran's disability than is already of record, the Board 
finds that it is not necessary to obtain these records.

The facts relevant to these issues on appeal have otherwise 
been properly developed and the statutory obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.


Service connection for degenerative joint disease, lumbar 
spine, with X-ray evidence of thoracic spine involvement and 
a history of low back injury, was granted by the RO in a 
September 1991 rating decision, based on the evidence then of 
record, which included service medical records and a June 
1991 VA examination report.  Service medical records showed 
that the veteran was diagnosed in service with degenerative 
joint disease of the lumbar spine with low back pain.  The 
examination report showed subjective complaints of pain and 
pain upon movement, and objective findings of variable muscle 
spasm without fixed, sensory, or motor pattern.  Deep tendon 
reflexes were 2+ and symmetrical.  The examiner noted that 
the spasm seemed to be partly voluntary resistance, and 
further observed that the veteran's posture was shifted with 
slight prominence of the right thoracic spine, which 
minimized to 5 degrees with flexion at 40 degrees.  The 
veteran resisted bending at about 20 degrees and rotation at 
15 degrees.  Straight leg raising produced complaints of back 
pain at 15 degrees on the right and 10 degrees on the left, 
but the examiner found no pattern of radiation.  When the 
veteran assumed a prone position, the right dorsal prominence 
became minimal.  He complained of tenderness, but the 
examiner found neither radiating pain nor sciatic notch 
tenderness. X-rays revealed unremarkable height of 
intervertebral disc space and vertebral bodies with intact 
pedicles and intact transverse process, and mild anterior and 
lateral degenerative spur formation in the lumbosacral.  
X-ray findings concerning the thoracic spine were similar.  
The examiner diagnosed chronic low back strain with mild 
scoliosis and no evidence of root involvement and apparent 
magnification of subjective features.  The RO assigned a 20 
percent evaluation under Diagnostic Code 5010-5292, effective 
in May 1991.

In September 1992, the RO increased the evaluation to 40 
percent, effective from August 1992, based on the evidence 
then of record, which included, inter alia, an August 1992 VA 
examination report.  The report showed subjective complaints 
of pain, pain upon motion, and intermittent attacks during 
which the veteran could not straighten up fully.  The veteran 
further reported using a cane.  The examiner noted the 
veteran stood with a splinted back, fairly symmetrical, and 
measured range of 

spine motion at 25 degrees flexion, 5 degrees extension, 15 
degrees left lateral bending, 20 degrees right lateral 
bending, 10 degrees left rotation, and 15 degrees right 
rotation.  Reflexes were noted to be present, and dorsalis 
pedis pulses, good.  The examiner found no apparent sensory 
pattern.  The veteran exhibited a slight left limp and seemed 
out of balance, exhibiting difficulty getting on his toes.  
However, he could walk on his heels and do a full squat.  
Straight leg raising produced complaints of back pain at 15 
degrees on the right and 20 degrees on the left.  The 
examiner noted tenderness to palpation especially at the 
lumbosacral junction and over the left sciatic nerve, but 
observed no radiating pain.  The examiner diagnosed a history 
of back injury and findings of possible degenerative or 
traumatic disc disease, but noted that the veteran's symptoms 
were confused and masked or accentuated by his diabetes.  
X-rays were conducted to rule out disc involvement and the 
results then evidenced normal vertebral body height and 
alignment with well-maintained intervertebral disc spaces.  
There were no fractures or dislocation, and no significant 
degenerative changes.  This 40 percent evaluation has been 
confirmed and continued to the present.

The 40 percent rating for the veteran's service-connected 
lower back disability was assigned under Diagnostic Code 
5010-5292, for severe limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.27 (2000).  There is no higher 
evaluation provided under this diagnostic code.

A higher, 60 percent, evaluation could be warranted under 
Diagnostic Code 5293, for pronounced, persistent symptoms of 
intervertebral disc syndrome with little intermittent relief, 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc.  The veteran testified before a hearing officer at the 
local RO in April 1999 that he experienced constant pain that 
radiates into his legs.  In addition, VA outpatient records 
reflect that he has been diagnosed with degenerative disc 
disease with foraminal encroachment; and results of magnetic 
resonance imaging (MRI), dated in August 1996 and March 1998 
evidence abnormal decreased signal in discs secondary to 
underlying degenerative 

changes at multiple disc spaces, and changes in the vertebral 
bodies, consistent with degenerative disc disease.  
Notwithstanding, the medical evidence does not establish that 
the veteran exhibits the severity of manifestations required 
for the assignment of a 60 percent evaluation under this 
diagnostic code.  Specifically, the medical evidence does not 
establish that the veteran has been diagnosed with sciatic 
neuropathy or radiculopathy.  While the March 1998 VA 
examination report notes trace retrolisthesis of L3 on L4 and 
of L4 on L5 with sclerosis of posterior facets at L5-S1, 
neurological examination elicited no motor weakness, sensory 
deficit, evidence of atrophy, or sciatica.  VA outpatient 
records and a private medical evaluation, likewise, reflect 
no findings of neuropathy although the veteran complained of 
pain and numbness in his left lower extremity.  In addition, 
while VA outpatient records show that questionable 
radiculopathy was diagnosed in March 1998, the records do not 
show that the diagnosis was confirmed.  Rather, a subsequent 
consult with neurosurgery dated in September 1998 shows that 
no neurological defects could be found.  A January 1999 
private evaluation concurs, noting findings of no 
radiculopathy, negative straight leg raising, reflexes at 
zero to 1+ bilaterally, and X-ray findings of degenerative 
changes throughout the lower thoracic and lumbar spine with 
spurs and good alignment of vertebral bodies-despite the 
veteran's subjective complaints.  The examiner diagnosed 
degenerative arthritis in the lumbosacral spine.

Higher evaluations are afforded under Diagnostic Codes 5289, 
for unfavorable ankylosis of the lumbar spine, 5286, for 
complete bony fixation of the entire spine at a favorable 
angle, and 5285 for the residuals of vertebral fractures.  
However, the medical evidence of record does not show that 
the required manifestations are present.  Although a March 
1998 VA examination report shows that the veteran is 
diagnosed with osteoarthritis, the medical evidence does not 
reflect that either the veteran's lumbar spine or his entire 
spine is ankylosed-either by surgery or by disease.  Rather, 
the March 1998 report reveals he can move his lumbar spine to 
40 degrees flexion, 15 degrees extension, and 20 degrees 
bilateral lateral bending.  In addition, the medical evidence 
of record, including results of X-rays taken in March 

1998, does not reflect that the veteran had fractured the 
vertebrae in his spine, that he exhibited abnormal mobility, 
or that he required the use of a neck brace.

Concerning the award of separate compensable evaluations for 
the veteran's arthritis of the lumbosacral spine, as 
differentiated from other symptoms of his lower back 
disability, or of any separately identifiable pathology 
referable to the "thoracic spine involvement" indicated in 
the RO's description of the veteran's disability-as provided 
under VAOPGCPREC 23-97 (July 1, 1997) and Esteban v. Brown, 6 
Vet. App. 259, 261 (1994)-the Board notes the following.  
First, Diagnostic Code 5292 uses limitation of motion as a 
criterion for the assignment of the percentage evaluations.  
Hence, the award of a separate, compensable evaluation under 
Diagnostic Code 5010 for painful or limited motion is, in 
this case, impermissible.  See 38 C.F.R. § 4.14 (1999).  
Second, the medical evidence does not present separately 
identifiable pathology attributable to the thoracic spine 
such as warrants consideration for a separate, compensable 
evaluation under the criteria.  The clinical findings, 
including the August 1996 and March 1998 MRI reports, and the 
March 1998 X-ray results, show only the presence of 
osteophytes, without fracture, destructive lesion, or other 
abnormalities.

After review of the evidence, the Board finds that the 
criteria for a rating of more than 40 percent are not met.  
Specifically, the medical evidence of record demonstrates 
that the veteran exhibits severe limitation of lumbar spine 
motion.  Yet, while he has complained of pain radiating into 
his lower extremities and has been diagnosed with 
degenerative disc disease with foraminal encroachment, he has 
not been found to exhibit sciatic neuropathy, radiculopathy, 
or other neurological manifestations as required by the 
criteria to warrant a 60 percent evaluation under Diagnostic 
Code 5293.  Furthermore, the medical evidence of record does 
not show that he exhibits ankylosis of the lumbar spine, the 
whole spine, or the residuals of fractured vertebrae, as 
required under Diagnostic Codes 5289, 5286, and 5285.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of pain, pain upon motion, 
and limitation 

of movement were noted by the examiners and considered in the 
range of lumbar spine motion recorded.  Muscle atrophy and 
changes in the skin were also noted, but were not attributed 
to the veteran's service-connected back disability.  
Concerning sciatic neuropathy, radiculopathy, or other 
neurological findings, the medical evidence reflects no 
confirmed findings or diagnoses of these manifestations.  
Consequently, the veteran's complaints of pain, pain 
radiating into his lower extremities, loss of endurance, 
fatigability, and limitation of movement, by themselves, do 
not support an assignment of a evaluation higher than 40 
percent.  As discussed above, the rating now assigned for the 
lower back disability accounts for the painful and limited 
motion demonstrated.  The presence of other factors listed in 
38 C.F.R. § 4.45 are not shown.

II.  Entitlement to Total Disability Rating for Compensation 
Purposes Based on Individual Unemployability Due to Service-
Connected Disabilities.

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  


In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).


In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question (that is, the 
ability or inability to engage in substantial, gainful 
activity), had to be looked at in a practical manner, and 
that the thrust was whether a particular job was 
realistically within the capabilities, both physical and 
mental, of the appellant.

Service connection is currently in effect for degenerative 
joint disease, lumbar spine, with X-ray evidence of thoracic 
spine involvement and history of low back injury, evaluated 
as 40 percent disabling, as confirmed and continued by this 
decision.  This is his only service-connected disability, and 
he has been rated at 40 percent disabled from August 13, 
1992.  The veteran's current disability rating does not, 
therefore, meet the percentage requirements of 38 C.F.R. 
§ 4.16 (2000).

The evidence of record indicates that the veteran completed 
the 6th or 7th grade, but testimony was given before a hearing 
officer sitting at the local RO, in April 1999, that the 
veteran cannot legally read or write.  While on active 
service, he was a cook, and attained the rank of SP6, before 
his discharge.  The veteran further testified and has stated 
in documents submitted in support of his claim that, 
following his discharge from active service, he worked in the 
restaurant industry and that he had worked in that field for 
about 25-30 years.  He has received no other specialized 
training.  He stated he was self-employed from 1978 to 1990, 
and that started his own business, a restaurant, but was 
forced to close it in 1990, secondary to his service-
connected back disability.

The record shows that he had been found disabled and awarded 
disability benefits by SSA.  As noted above, the medical 
evidence the SSA used in arriving at its decision is not in 
the record now before the Board.  Notwithstanding, the SSA's 
decision is of record, dated in December 1995, and 
establishes that the veteran was found disabled due to 
diabetes mellitus with vision loss and paresthesia in 
addition to degenerative joint disease of the lumbar spine.  
The Board notes that the SSA's finding of disability is 
based, at least in part, on nonservice-connected disability.  

Thus, the medical evidence used to arrive at that decision 
would be of minimal probative value with regard to the 
question of whether or not the veteran's service-connected 
disability, in and of itself, renders him unemployable.

In support of his claim for entitlement to a total disability 
rating, the veteran submitted a February 1995 private medical 
statement, and the report of a January 1999 private medical 
evaluation.  Yet, while the former document indicates that 
the veteran has been deemed disabled, the physician does not 
predicate her finding solely on the veteran's service-
connected back disability.  While the latter document 
concerns itself with the veteran's service-connected back 
disability alone, it does not find the veteran totally 
disabled.  The February 1995 statement notes that the veteran 
has been diagnosed with chronic back pain, and "Uncontrolled 
Diabetes Mellitus" with end stage disease including vision 
problems and paresthesia of the lower extremities.  In 
addition, the physician notes, the veteran "constantly 
complains" of dizziness, which "could be secondary to 
patient poor diabetic control."  Finally, she opines that 
the veteran is not employable "[w]ith his current health 
problems and education level."  The January 1999 evaluation 
indicates that the veteran is diagnosed with degenerative 
arthritis in the lumbosacral spine, which precludes him from 
"any type manual labor" (emphasis added). 

Also of record is a March 1998 VA examination report that 
reflects the following medical expert opinion:

I do not believe that this man's back 
condition would keep him from performing 
light work which did not require him to 
lift more than 30 pounds occasionally and 
20 pounds frequently.  He would not be 
able to work in a bent position for 
prolonged intervals. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or 

disabilities" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran is not shown to have 
required hospitalization for his back disability, nor is it 
shown that he currently requires treatment so frequent as to 
render the schedular criteria inadequate.  He testified in 
April 1999 that he was forced to close his restaurant and 
cease employment altogether due to his service-connected back 
disability.  In addition, he has submitted the January 1999 
evaluation, in which a physician opined that the veteran is 
unable to perform manual labor because of his back 
disability.  However, the Board notes that this opinion does 
not indicate the veteran is unable to perform non-manual 
labor, which is consistent with the March 1998 VA examination 
report which specifically finds that the veteran's lower back 
disability does not keep him from performing light manual 
labor.  There is no other evidence of record to suggest that 
the veteran's lower back disability, alone, currently 
markedly interferes with his employment.  The evidence does 
not, therefore, suggest that the impairment resulting solely 
from the service-connected degenerative joint disease, lumbar 
spine, with X-ray evidence of thoracic spine involvement and 
history of low back injury, itself warrants referral for 
extra-schedular consideration.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (2000) is not 
warranted in this case.

It is apparent from the record that the veteran has a number 
of disorders which, in combination, are considerably 
disabling.  However, the record contains no medical evidence 
that supports a finding that his service-connected back 
disability, standing alone, is so severe as to render him 
unable to secure and follow a substantially gainful 
occupation.  Notwithstanding his current disability 
evaluation of 40 percent, which contemplates significant 
industrial impairment resulting from his service connected 
back disability, the record contains no evidence that this 
disability results 

in impairment of his intellectual functioning or, by itself, 
prevents him from engaging in sedentary employment or in 
light manual labor, as indicated in the March 1998 VA 
examination report.

The record does not reflect any unusual circumstances that 
place the veteran in a different position than other veterans 
with the same disability rating.  Accordingly, the Board 
concludes that he is not entitled to a total rating for 
compensation based on unemployability pursuant to either 
38 C.F.R. § 4.16 or 38 C.F.R. § 3.321(b) (2000).


ORDER

A rating greater than 40 percent for degenerative joint 
disease of the lumbar spine with X-ray evidence of thoracic 
spine involvement, with history of low back injury, is 
denied.

A total rating for compensation purposes based on individual 
unemployability due to service connected disability is 
denied.




		
	M. S. SIEGEL
Acting Veterans Law Judge
Board of Veterans' Appeals



 

